UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7662



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEVIN KAYVON FARRELL, a/k/a Kayvon Flowers,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.  Frank W. Bullock, Jr.,
District Judge. (CR-98-93, CA-01-216-1)


Submitted:   February 12, 2002            Decided:   March 27, 2002


Before WILKINS, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Kayvon Farrell, Appellant Pro Se. Angela Hewlett Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin Kayvon Farrell seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   United States v. Farrell, Nos. CR-98-93; CA-01-

216-1 (M.D.N.C. July 23, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  2